            Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                        )   Criminal No.
 UNITED STATES OF AMERICA                               )
                                                        )   Violations:
                v.                                      )
                                                        )   Counts One-Two: Wire Fraud; Aiding and
JULIO LOPEZ,                                            )   Abetting
                                                        )   (18 U.S.C. §§ 1343 and 2)
                       Defendant                        )
                                                        )   Count Three: Conspiracy to Defraud the United
                                                        )   States
                                                        )   (18 U.S.C. § 371)
                                                        )
                                                        )   Forfeiture Allegation:
                                                        )   (18 U.S.C. § 981(a)(1)(C) and
                                                        )   28 U.S.C. § 2461)

                                        INFORMATION

       At all times relevant to this Information:

                                       General Allegations

       1.      Julio LOPEZ (“LOPEZ”) resided at various times in Massachusetts and

California.

       2.      PERSON 1 was an individual residing in Worcester, Massachusetts and

Alpharetta, Georgia.

       3.      Bay State Corporation, a/k/a B. State Service Company, Bay State, or B. State

(“BAY STATE”) was a temporary employment agency doing business in and around Worcester,

Massachusetts. LOPEZ worked for BAY STATE from in or around 2012 until in or around

November 2017. While not the named owner, PERSON 1 exercised management and control

over BAY STATE’s operations and capital.

       4.      Tam VUONG was an individual residing in Worcester, Massachusetts.
                                                    1
            Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 2 of 17




       5.      Prime Labor Services LLC (“PRIME”) was a temporary employment agency

doing business in and around Worcester, Massachusetts. LOPEZ worked for PRIME from in or

around 2012 until in or around November 2017. While LOPEZ was the nominal manager of

PRIME, VUONG exercised management and control over its operations and capital.

       6.      PERSON 2 was an individual residing in Worcester, Massachusetts. PERSON 2

is a relative of VUONG.

       7.      U.T. Services Inc., a/k/a UT Services or U.T. Services (“UT SERVICES”) was a

temporary employment agency doing business in and around Worcester, Massachusetts. LOPEZ

worked for UT SERVICES beginning in or around December 2017 through in or around October

2018. While PERSON 2 was the nominal manager of UT SERVICES, VUONG exercised

management and control over its operations and capital.

Temporary Employment Agencies

       8.      The term "temporary employment agency" refers to a staffing business that

provides client companies with workers, sometimes on a short-term basis. The agency typically

handles the administrative and accounting tasks associated with the hiring and employment

process, while the client company directs the day-to-day work activities of the temporary

workers.

       9.      In temporary employment agency arrangements, the agency is ordinarily

responsible for paying its employees, for paying state and federal employment taxes, and for

processing payroll deductions for taxes and Social Security obligations. The agency is also

responsible for meeting certain other fiduciary responsibilities of employers, including




                                                2
          Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 3 of 17




maintaining workers’ compensation insurance for its employees. For these services, client

companies pay fees to the agency.

Federal Employment/Payroll Taxes

       10.     Federal tax laws require employers, including temporary employment agencies, to

file Internal Revenue Service (“IRS”) Form 941 (Employer’s Federal Quarterly Tax Return),

which is used to report and pay all Federal employment taxes, which consist of Social Security

tax and Medicare tax, as well as income taxes withheld from employees. Employers are required

to file a Form 941 four times per year, one for each quarter ending March 31 (Q1), June 30 (Q2),

September 30 (Q3), and December 31 (Q4). The Form 941 must be filed by the last day of the

calendar month following the last month of a given quarter (e.g., the Form 941 for Q1 would be

due by April 30).

       11.     Social Security and Medicare taxes are mandated by the Federal Insurance

Contributions Act (“FICA”). The FICA tax rate is 15.3% of an employee's wages. Each

employee is liable for only one-half of this 15.3%, or 7.65%, and employers are liable for the

other half. Employers are required by federal tax law to withhold the employee share of the

FICA taxes from their employees' pay. In filing a Form 941 with the IRS, an employer is

required to report its total payments to employees and to report both the employee and the

employer shares of the FICA taxes. At the same time, employers are required to deliver to the

IRS the employee share of the FICA taxes and to pay the employer's share.

       12.     Under federal law, employers are also required to withhold taxes from their

employees’ wages to be credited toward those employees’ federal income tax obligations. These




                                                3
          Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 4 of 17




withholdings, too, are required to be shown on the Forms 941, and the funds are required to be

delivered to the IRS on a quarterly basis.

Workers’ Compensation Insurance in Massachusetts

       13.     The laws of the Commonwealth of Massachusetts require employers to obtain

workers’ compensation insurance coverage so that employees who suffer work-related injuries

may be compensated.

       14.     As with other forms of insurance, employers obtain workers’ compensation

insurance by paying premiums to insurance companies, which issue insurance policies that cover

the employers’ obligations to pay for on-the-job injuries.

       15.     Workers’ compensation insurance is commonly obtained for a fixed period,

typically one year, known as the insurance policy term.

       16.     As with other forms of insurance, premiums for workers’ compensation insurance

are based in part on factors related to the degree of risk the insurance company is assuming. The

factors used in calculating a particular employer's workers’ compensation insurance premium

include: (1) the total wages of the employees to be covered (known as “payroll” or “exposure”);

(2) the nature of the employees' work activities (known as “classification”); and (3) the

employer's history of work-related injuries.

       17.     On the application for insurance at the beginning of a policy term, the employer is

required to provide the workers’ compensation insurance company with estimates of its

anticipated payroll during the upcoming policy term, as well as information regarding the job

classifications of its employees. These payroll estimates are used to determine an estimated




                                                 4
          Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 5 of 17




premium, which the employer may be required to pay, in part or in full, before or during the

policy term.

       18.     After the close of a policy term, the insurance company commonly conducts an

audit of the employer's actual payroll during the policy term. Interim audits may also be

conducted during the policy term to check the accuracy of the employer's payroll estimates and,

if necessary, to adjust the amount of any installment payments the employer may be obligated to

pay.

       19.     During such audits, the employer is required to report to the insurance company

its actual payroll during the policy term. The employer may also be required to furnish records,

such as employment tax withholding records or bank records, to verify its payroll figures.

Commonwealth of Massachusetts – Unemployment Insurance

       20.     The federal government requires each state to implement a wage reporting system

that tracks the payment of wages to employees. This system is used to ensure the fairness of a

host of programs, including unemployment insurance. In Massachusetts, the Massachusetts

Department of Revenue is the agency responsible for establishing and maintaining the required

wage reporting database.

       21.     Most employers in Massachusetts must pay unemployment insurance

contributions, and are required to file a Massachusetts Department of Revenue Form WR-1

(Employer’s Quarterly Report of Wages Paid) on a quarterly basis. On the Form WR-1, an

employer lists the total number of its employees for a given quarter and the total wages paid to

these employees, and also lists each individual worker by name, Social Security number, and

wages paid.


                                                5
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 6 of 17




       22.    Most employers in Massachusetts also must file a Quarterly Contribution Report

with the Massachusetts Department of Workforce Development, Division of Unemployment

Assistance. On the Quarterly Contribution Report, an employer lists the total number of its

employees for a given timeframe and the total wages paid to these employees, and also calculates

the Unemployment Insurance Contribution due to the Massachusetts Division of Unemployment

Assistance.

BAY STATE

       23.    BAY STATE employed individuals who were assigned to work at locations

maintained by BAY STATE client companies. In exchange, the client companies paid BAY

STATE via check or electronic wire transfer.

       24.    BAY STATE filed regular Forms 941 listing the purported number of employees

who worked for BAY STATE and the wages paid to such employees for a relevant quarter.

       25.    BAY STATE obtained workers’ compensation insurance through Travelers

Insurance. During regular audits, Travelers Insurance sought information from BAY STATE

regarding its current and anticipated future business. BAY STATE provided Traveler’s

Insurance with information – including Forms 941 – reflecting the purported number of

employees who worked for BAY STATE and the wages paid to such employees.

UT SERVICES

       26.    Following the execution of federal search warrants at locations associated with

BAY STATE and PRIME in November 2017, a number of BAY STATE and PRIME’s client

companies began obtaining temporary workers from UT SERVICES. Beginning in or about

December 2017, UT SERVICES provided temporary workers to these and other client


                                               6
          Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 7 of 17




companies and, in exchange, those client companies paid UT SERVICES via check or electronic

wire transfer.

       27.       UT SERVICES obtained workers’ compensation insurance through Travelers

Insurance. During a January 2018 audit, Travelers Insurance sought information from UT

SERVICES regarding its current and anticipated future business. VUONG provided Travelers

Insurance with this information, including information regarding the purported number of UT

SERVICES employees and the wages earned by those employees.

       28.       UT SERVICES utilized an accounting and payroll company (“the Payroll

Company”) to prepare the quarterly Forms 941, and to prepare the required Massachusetts forms

(WR-1 and the Quarterly Contribution Report). VUONG provided the Payroll Company with

information regarding the purported number of UT SERVICES employees and the wages earned

by those employees.

                              Scheme to Defraud #1 – BAY STATE

       29.       From in or around 2012 through in or around November 2017, PERSON 1 and

LOPEZ engaged in a scheme to defraud Travelers Insurance and others by materially

misrepresenting the number of employees who worked for BAY STATE and the wages earned

by such employees.

       30.       In order to effectuate this scheme, BAY STATE accepted payments from its

client companies, paid the majority of BAY STATE employees in cash, and then failed to report

its cash wages to Travelers Insurance (in connection with its workers’ compensation insurance

policy), on its Forms 941, and elsewhere.




                                                7
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 8 of 17




       31.    In compiling and transmitting employee and wage information conveyed to

Travelers Insurance and included in quarterly Forms 941, Forms WR-1, and Quarterly

Contribution Reports, among other filings, PERSON 1 omitted the cash wages as well as

reference to employees paid in cash and the client companies to which those employees were

assigned. Instead, PERSON 1 reported only the small fraction of BAY STATE employees (and

corresponding client companies) that were paid by check. Thus, PERSON 1 knowingly

concealed BAY STATE employees and wages.

       32.    Travelers Insurance calculated the premium due for BAY STATE’s workers’

compensation policy based on the fraudulent misrepresentations and omissions. Thus, BAY

STATE paid an artificially low premium for workers’ compensation insurance.

       33.    LOPEZ used the email address “juliolopez111@gmail.com” to conduct business

on behalf of BAY STATE, including to communicate with PERSON 1 and with various BAY

STATE clients.

       34.    During the time that LOPEZ worked for BAY STATE, he knew that only a small

percentage of BAY STATE employees were processed through the company’s payroll system to

be paid via check, and that the majority of BAY STATE employees were paid in cash without

having taxes deducted from their paychecks. LOPEZ arranged for cash to be transmitted to

numerous temporary workers who performed work at BAY STATE client companies.

       35.    In 2016, one BAY STATE client conducted an audit during which it requested

pay stubs for the BAY STATE employees who performed work on behalf of that client.

PERSON 1 fabricated payroll documents that falsely showed the employees were paid by check

and that deductions were taken from the employees’ paychecks for payroll taxes, including for


                                               8
            Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 9 of 17




federal income taxes and Medicare tax. LOPEZ provided these fabricated documents to the

BAY STATE client, despite knowing that these BAY STATE employees had not been paid via

check or processed via the company payroll system, and that no wages were deducted for tax

purposes.

                               Scheme to Defraud #2 – UT SERVICES

       36.     From in or around December 2017 through in or around October 2018, VUONG

and LOPEZ engaged in a scheme to defraud Travelers Insurance and others by materially

misrepresenting the number of employees who worked for UT SERVICES and the wages earned

by such employees.

       37.     In order to effectuate this scheme, UT SERVICES accepted payments from its

client companies, paid the majority of UT SERVICES employees in cash, and then failed to

report its cash wages to Travelers Insurance (in connection with its workers’ compensation

insurance policy), on its Forms 941, and elsewhere.

       38.     In compiling and transmitting employee and wage information conveyed to

Travelers Insurance and included in quarterly Forms 941, Forms WR-1, and Quarterly

Contribution Reports, among other filings, VUONG omitted the cash wages as well as reference

to employees paid in cash and the client companies to which those employees were assigned.

Instead, VUONG reported only the small number of employees (and corresponding client

companies) who were paid by check, thus knowingly concealing both employees and wages.

       39.     For example, during a January 2018 audit, VUONG concealed from Travelers’

Insurance various UT SERVICES client companies, employees and the cash wages paid to those

employees . During this audit, VUONG represented that UT SERVICES had zero clients,


                                               9
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 10 of 17




whereas, in fact, UT SERVICES had at least three clients for which temporary workers had

worked hundreds of hours.

       40.     Travelers Insurance calculated the premium due for UT SERVICES workers’

compensation policy based on VUONG’s fraudulent misrepresentations and omissions. Thus,

UT SERVICES paid an artificially low premium for workers’ compensation insurance.

       41.     VUONG also failed to report to the Payroll Company the employees paid in cash

and the cash wages, causing the Payroll Company to underreport the true amount of wages and

the true number of employees on the Forms 941 filed on behalf of UT SERVICES. During the

time that LOPEZ provided services to UT SERVICES, he knew that law enforcement had been

investigating PRIME and BAY STATE for concealing cash payroll.

       42.     LOPEZ helped facilitate the business dealings between UT SERVICES and two

of its client companies, including by transmitting client invoices via email.

       43.     LOPEZ used the email address “utservicesinc@gmail.com” to conduct business

on behalf of UT SERVICES. LOPEZ associated a false name with this email address so that his

own name would not be tied to UT SERVICES.

       44.     During the time that LOPEZ worked for UT SERVICES, he knew that the UT

SERVICES paid its workers in cash. LOPEZ arranged for cash wages to be transmitted from

VUONG to certain temporary workers who performed work at two UT SERVICES client

companies.

       45.     During the time that LOPEZ worked for UT SERVICES, he received and updated

spreadsheets that reflected the amount of revenue received by UT SERVICES from two client

companies. These spreadsheets reflect that this revenue was used to pay workers, to pay


                                                10
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 11 of 17




LOPEZ, and for various other uses. These spreadsheets do not reflect any money withheld for

tax purposes.




                                             11
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 12 of 17




                                 Conspiracy to Defraud the IRS

                             Object and Purpose of the Conspiracy

       46.    The object of the conspiracy was to subvert the function of the IRS to ascertain,

compute, assess, and collect taxes arising from the employment of various individuals by BAY

STATE, including payroll and income taxes. The principal purpose of the conspiracy was to

increase BAY STATE’s profits and, thereby, to enrich the coconspirators personally.

                             Manner and Means of the Conspiracy

       47.    Among the manner and means by which LOPEZ and coconspirators known and

unknown to the United States Attorney carried out the conspiracy were the following:

              a. LOPEZ and others paid BAY STATE employees in cash;

              b. PERSON 1 and others intentionally failed to process the majority of BAY
                 STATE employees through the BAY STATE payroll system so as to avoid the
                 calculation of payroll tax deductions and the creation of W-2 forms; and

              c. LOPEZ, PERSON 1, and others failed to deduct taxes from BAY STATE
                 employees’ pay.

                          Overt Acts in Furtherance of the Conspiracy

       48.    From in or around 2012 through in or around November 2017, LOPEZ and

coconspirators known and unknown to the United States Attorney committed and caused to be

committed the following overt acts, among others, in furtherance of the conspiracy:

              a. On or about August 15, 2016, PERSON 1 sent an email to LOPEZ attaching
                 fabricated pay stub records for certain BAY STATE employees.

              b. In or around August 2016, LOPEZ delivered fabricated pay stub records to a
                 BAY STATE client.

              c. On or about July 11, 2017, LOPEZ sent an email to a BAY STATE employee
                 seeking cash to pay BAY STATE workers.


                                               12
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 13 of 17




                                          COUNT ONE

                                           Wire Fraud
                                    (18 U.S.C. §§ 1343 and 2)

The United States Attorney charges:

        49.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

25 and 29-35.

        50.     From in or around 2012 through in or around November 2017, in the District of

Massachusetts, and elsewhere, the defendant,

                                         JULIO LOPEZ,

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means of wire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, as set forth below:

 Count        Approximate Date                              Description
    1          August 12, 2016     Email from LOPEZ to PERSON 1 forwarding BAY STATE
                                   client request for employee paystubs


        All in violation of Title 18, United State Code, Sections 1343 and 2.




                                                13
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 14 of 17




                                         COUNT TWO
                                           Wire Fraud
                                    (18 U.S.C. §§ 1343 and 2)

The United States Attorney further charges:

        51.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

22, paragraphs 26-28, and paragraphs 36-45.

        52.     From in or around December 2017 through in or around October 2018, in the

District of Massachusetts, and elsewhere, the defendant,

                                         JULIO LOPEZ,

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means of wire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, as set forth below:

 Count        Approximate Date                              Description
    2         September 5, 2018    Email from LOPEZ to UT SERVICES client attaching
                                   invoice


        All in violation of Title 18, United State Code, Sections 1343 and 2.




                                                14
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 15 of 17




                                       COUNT THREE
                              Conspiracy to Defraud United States
                                      (18 U.S.C. § 371)

The United States Attorney further charges:

       53.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

25, 29-35, and 46-48.

       54.     From in or around 2012 through in or around November 2017, in the District of

Massachusetts, and elsewhere, the defendant,

                                        JULIO LOPEZ,

conspired with persons known and unknown to the United States Attorney, including PERSON 1,

to defraud the United States of America and an agency thereof, to wit, the United States Treasury

Department, IRS, by impeding, impairing, obstructing, and defeating the lawful government

functions of the IRS in the ascertainment, computation, assessment, and collection of the revenue,

to wit, federal payroll and income taxes owed by BAY STATE.

       All in violation of Title 18, United States Code, Section 371.




                                               15
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 16 of 17




                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       55.     Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1343, set forth in Counts One and Two, the defendant,

                                          JULIO LOPEZ,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses. The property to be forfeited

includes, but is not limited to, the following assets:

               a. A forfeiture money judgment to be entered in an amount to be determined.

       56.     If any of the property described in Paragraph 55, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 55 above.




                                                 16
         Case 4:20-cr-40047-TSH Document 1 Filed 12/11/20 Page 17 of 17




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

                                            ANDREW E. LELLING
                                            United States Attorney


                                       By: _____________________________
                                            WILLIAM F. ABELY
                                            Assistant U.S. Attorney




                                               17
